DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Abstract Objections
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
The abstract should be limited to a single paragraph.  See MPEP 608.01(b)(C).
Appropriate correction is required.  Applicant is reminded that "The sheet or sheets presenting the abstract may not include other parts of the application or other material." (37 CFR 1.72), and thus must appear on its own sheet when amended.

Specification Objections
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
On p. 10, line 19, "local control signal" should be replaced by --local pilot signal--.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 4-5 and 9 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 4, line 2 recites the limitation "the step for determining a plurality of pilot channel partial correlations".  There is insufficient antecedent basis for this limitation in the claim.  
It is noted that parent claim 1 uses the term "plurality of partial pilot channel correlations" rather than "plurality of pilot channel partial correlations".
Claim 5 depends upon claim 4.
Claim 9, lines 2-3 recites "the steps for determining a plurality of pilot channel periodic correlations, determining a plurality of pilot channel partial correlations and determining a plurality of shifted pilot channel correlations".  There is insufficient antecedent basis for this limitation in the claim.  
Similar to claim 4 above, the wording for terms in claim 9 departs from the wording in the corresponding limitations in parent claim 1.
  According to MPEP 608.01(o): "The use of a confusing variety of terms for the same thing should not be permitted.".
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin '652 (US 2017/0227652 A1).
In regard to claim 1, Martin '652 discloses:
a method for determining a wrong synchronization of a receiver with a satellite during an acquisition phase for acquiring a navigation signal coming from the satellite, the satellite belonging to a global navigation satellite system (¶27); 
the navigation signal comprising a data channel including an item of navigation information modulated by a data spreading code specific to the satellite and carried by a carrier wave, and a pilot channel including a pilot spreading code specific to the satellite and carried by a carrier wave (¶27);
during the acquisition phase, the receiver being able to receive the navigation signal, called received signal transmitted by the satellite, to generate a local data signal including a local image of the data spreading code and a local image of the carrier wave, and to generate a local pilot signal including a local image of the pilot spreading code and the local image of the carrier wave (¶27);
the method being implemented after the acquisition phase during a convergence phase and comprising at least one of the following steps: 
determining a plurality of periodic pilot channel correlations each corresponding to a periodic correlation on a reference interval of duration equal to a reference value between the received signal and the local pilot signal, and a plurality of periodic data channel correlations each corresponding to a periodic correlation on one of the reference intervals between the received signal and the local data signal, and determining a first value as a function of these periodic correlations (¶29-35) [where the equation in ¶35 is the first value]; 
the convergence phase further comprising the following step:
determining a wrong synchronization when at least one of the values among the first value, the second value and the third value, when such a value is determined, exceeds a predetermined threshold (¶33) [where the first of the three steps is taught].
In regard to claim 11, Martin '652 further discloses a computer program product comprising software instructions which, when implemented by a piece of computer equipment (¶44).
In regard to claim 12, Martin '652 further discloses a detection module (28, Fig. 4; ¶93; ¶100).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin '652 in view of Braasch (GPS Receiver Architectures and Measurements).
In regard to claims 1 and 9, Martin '652 discloses:
a method for determining a wrong synchronization of a receiver with a satellite during an acquisition phase for acquiring a navigation signal coming from the satellite, the satellite belonging to a global navigation satellite system (¶27); 
the navigation signal comprising a data channel including an item of navigation information modulated by a data spreading code specific to the satellite and carried by a carrier wave, and a pilot channel including a pilot spreading code specific to the satellite and carried by a carrier wave (¶27);
during the acquisition phase, the receiver being able to receive the navigation signal, called received signal transmitted by the satellite, to generate a local data signal including a local image of the data spreading code and a local image of the carrier wave, and to generate a local pilot signal including a local image of the pilot spreading code and the local image of the carrier wave (¶27);
the method being implemented after the acquisition phase during a convergence phase and comprising at least one of the following steps: 
determining a plurality of periodic pilot channel correlations each corresponding to a periodic correlation on a reference interval of duration equal to a reference value between the received signal and the local pilot signal, and a plurality of periodic data channel correlations each corresponding to a periodic correlation on one of the reference intervals between the received signal and the local data signal, and determining a first value as a function of these periodic correlations (¶29-35) [where the equation in ¶35 is the first value];
determining a plurality of shifted pilot channel correlations each corresponding to a shifted correlation on one of the reference intervals between the received signal and a shifted local signal corresponding to the local pilot signal in which the local image of the pilot spreading code is shifted by an integer number of reference units (¶116-117); 
the convergence phase further comprising the following step:
determining a wrong synchronization when at least one of the values among the first value, the second value and the third value, when such a value is determined, exceeds a predetermined threshold (¶33) [where the first of the three steps is taught].
Martin '652 fails to explicitly disclose determining a third value as a function of these shifted pilot channel correlations.
Braasch teaches that advance/early and delay/late correlations are used to determine a third value ("the output of the discriminator") as a function of these shifted pilot channel correlations in order to maintain lock on the satellite navigation signal (p. 50, ¶3; p. 52, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to maintain lock on the satellite navigation signal being received.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that lock on the satellite navigation signal being received is maintained.
In regard to claim 7, Martin '652 discloses each shifted pilot channel correlation is determined by using the local image of the pilot spreading code advanced or delayed by one or two reference units (¶116-117).


Claim(s) 1, 4, 6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin '652 in view of Braasch and Akopian (US 2005/0195789 A1).
In regard to claims 1 and 9-10, Martin '652 discloses:
a method for determining a wrong synchronization of a receiver with a satellite during an acquisition phase for acquiring a navigation signal coming from the satellite, the satellite belonging to a global navigation satellite system (¶27; ¶48); 
the navigation signal comprising a data channel including an item of navigation information modulated by a data spreading code specific to the satellite and carried by a carrier wave, and a pilot channel including a pilot spreading code specific to the satellite and carried by a carrier wave (¶27);
during the acquisition phase, the receiver being able to receive the navigation signal, called received signal transmitted by the satellite, to generate a local data signal including a local image of the data spreading code and a local image of the carrier wave, and to generate a local pilot signal including a local image of the pilot spreading code and the local image of the carrier wave (¶27);
the method being implemented after the acquisition phase during a convergence phase and comprising carrying out all of the following steps: 
determining a plurality of periodic pilot channel correlations each corresponding to a periodic correlation on a reference interval of duration equal to a reference value between the received signal and the local pilot signal, and a plurality of periodic data channel correlations each corresponding to a periodic correlation on one of the reference intervals between the received signal and the local data signal, and determining a first value as a function of these periodic correlations (¶29-35) [where the equation in ¶35 is the first value]; 
determining a plurality of shifted pilot channel correlations each corresponding to a shifted correlation on one of the reference intervals between the received signal and a shifted local signal corresponding to the local pilot signal in which the local image of the pilot spreading code is shifted by an integer number of reference units (¶116-117); 
the convergence phase further comprising the following step:
determining a wrong synchronization when at least one of the values among the first value, the second value and the third value, when such a value is determined, exceeds a predetermined threshold (¶33; ¶162) [where the first of the three steps is taught].
Martin '652 fails to explicitly disclose determining a third value as a function of these shifted pilot channel correlations.; and fails to disclose the other step of: determining a plurality of partial pilot channel correlations each corresponding to a periodic correlation on an interval of duration equal to a fraction of the reference value between the received signal and the local pilot signal, and determining a second value as a function of these partial correlations.
Braasch teaches that advance/early and delay/late correlations are used to determine a third value ("the output of the discriminator") as a function of these shifted pilot channel correlations in order to maintain lock on the satellite navigation signal (p. 50, ¶3; p. 52, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to maintain lock on the satellite navigation signal being received.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that lock on the satellite navigation signal being received is maintained.
	Akopian teaches:
a method for determining a wrong synchronization of a receiver with a satellite during an acquisition phase for acquiring a navigation signal coming from the satellite, the satellite belonging to a global navigation satellite system (¶3; ¶20);
determining a plurality of partial correlations each corresponding to a periodic correlation on an interval of duration equal to a fraction of the reference value between the received signal and the local signal, and determining a second value as a function of these partial correlations (1st partial correlation, 42, Fig. 2; ¶70-72; ¶76) [where the second value is the correlation result of the partial correlation of the first partial correlations over multiple epochs, e.g. ¶72]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the additional test for wrong synchronization/ correlation of Akopian into the combination in order to increase the chance that a wrong synchronization/correlation is identified to decrease the chance that an incorrect position is determined.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the change that an incorrection position is determined is decreased.
	Akopian teaches using satellite navigation signals.  Martin '652 discloses that satellite navigation signals comprise a pilot channel and a data channel.  In the combination, either the pilot channel or the data channel could be used for the correlations of Akopian.
In regard to claim 6, Akopian further teaches each partial correlation corresponds to a periodic correlation over an interval of duration equal to a fraction of the reference value between the received signal and the local signal (42, Fig. 2) [e.g. to 1/3 of the reference value of the length of the epoch].
Martin '652 further discloses, when the test of Martin '652 determines the wrong synchronization/correlation has been made, the acquisition phase is restarted (¶162).
The wrong synchronization/correlation test of Akopian can be applied to each of the pilot channel signal and the data channel individually.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the test of Akopian to each of the pilot channel signal and the data channel of Martin '652 individually [i.e. the second value is further determined as a function of a plurality of data channel partial correlations] in order to identify which of the pilot channel signal and the data channel is wrongly synchronized/correlated so that the other can be used for correlation, thus speeding up the positioning process by eliminating the need to restart the acquisition process.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the time to determine the position is decreased.
In regard to claim 4, Akopian further teaches, during the step for determining a plurality of pilot channel partial correlations, P types of partial correlations are determined, a partial correlation of a given type being determined on a predetermined fraction of one of the reference intervals (42, Fig. 2; ¶70-72; ¶76) [where there is no limitation on P, where there could be one type, two types, etc.  Here there is a 1st type of partial correlation that is the 1st 1/4 of the reference interval/epoch, a 2nd type of partial correlation that is the 2nd 1/4 of the reference interval/epoch, a 3rd type of partial correlation that is the 3rd 1/4 of the reference interval/epoch, and a 4th type of partial correlation that is the 4th 1/4 of the reference interval/epoch).

The following reference(s) is/are also found relevant:
	Martin '735 (US 2012/0281735 A1), which teaches  remedying false satellite signal lock-ons (¶12; ¶27), including the use of advance and delay correlations (¶15; ¶22-26).
Abraham (US 2007/0274374 A1), which teaches GNSS signal acquisition (¶4) using a plurality of correlations that are periodic (SHIFT 0 and SHIFT 3, Fig. 8), a plurality of correlations that are partial (SHIFT 1 and SHIFT 4, Fig. 8), and a plurality of correlations that are shifted (SHIFT 2 and SHIFT 3, Fig. 5).
Zaixiu (Codes cross-correlation analysis and data/pilot code pairs optimization for Galileo E1 OS and GPS L1C), which teaches cross-correlation analysis and data/pilot code pairs for Galileo E1 OS and GPS L1C.
Siddiqui (Joint Data-Pilot Acquisition and Tracking of Galileo E1 Open Service Signal), which teaches Joint Data-Pilot Acquisition and Tracking of Galileo E1 Open Service Signal.
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Allowable Subject Matter
Claim(s) 2-3 and 8 would be allowable if rewritten to overcome the objection(s) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
Claim(s) 5 would be allowable if amended to overcome the rejection(s) under 35 USC 112, set forth in this Office Action, without the addition of new matter, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 2, in combination with the claim as a whole:
	"the first value is determined based on covariances between the periodic pilot channel correlations and the periodic data channel correlations".
the claimed equation in claim 3, in combination with the claim as a whole.
the claimed equations in claim 5, in combination with the claim as a whole.
the claimed equations in claim 8, in combination with the claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648